UPON REMAND FROM THE FLORIDA SUPREME COURT

THOMPSON, J.
The Florida Supreme Court quashed our decision in Bryan v. State, 862 So.2d 822 (Fla. 5th DCA 2003), and has remanded the case to this court. Bryan v. State, 905 So.2d 120 (Fla.2005). The supreme court’s rationale for its decision is explained in Thompson v. State, 887 So.2d 1260 (Fla.2004).
Accordingly, we reverse Bryan’s felony conviction and remand with directions to enter judgment and resentence him for misdemeanor driving while license was canceled, suspended, or revoked pursuant to section 322.34(2)(a), Florida Statutes (1999).
REVERSED and REMANDED with directions.
ORFINGER and MONACO, JJ., concur.